     Case 2:93-cr-00196 Document 465 Filed 12/04/20 Page 1 of 1 PageID #: 6052



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                              CRIMINAL NO. 2:93-00196-01

TERRYONTO MCGRIER
                        MEMORANDUM OPINION AND ORDER

            Pending before the court is a motion for leave to

withdraw as counsel for defendant filed by attorney John A. Carr.

See ECF No. 464.        According to Mr. Carr, he has a potential

conflict of interest in that an individual named in the amended

petition is a former client.          Defendant consented to the filing

of the motion to withdraw after Mr. Carr apprised him of the

potential conflict.

            For good cause shown, the motion to withdraw as defense

counsel is GRANTED.        Having consulted with the CJA Supervising

Attorney, John H. Tinney, Jr. is hereby APPOINTED to represent

defendant

            The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, Mr. Tinney,

Mr. Carr, the CJA Supervising Attorney, the United States Marshal

for the Southern District of West Virginia, and the Probation

Department of this court.

            IT IS SO ORDERED this 4th day of December, 2020.

                                      ENTER:


                                       David A. Faber
                                       Senior United States District Judge
